 1                                                            The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9    NASTASSIA DZEMYANOVICH,
                                                         Case No. 2:19-cv-01918-RSM
10                      Plaintiff,
                                                         ORDER GRANTING STIPULATED
11           v.                                          MOTION TO EXTEND DEADLINE
                                                         TO FILE FED. R. CIV. P. 26(f) JOINT
12    REMITLY, INC.,                                     STATUS REPORT AND DISCOVERY
                                                         PLAN
13                      Defendant.
14
            THIS MATTER, having come before the undersigned judge of the above-entitled Court,
15
     based on the foregoing stipulation, now, therefore, IT IS HEREBY ORDERED that the deadline
16
     to file the Joint Status Report and Discovery Plan is hereby EXTENDED from January 24, 2020,
17
     to February 7, 2020.
18
            Dated this 28 day of January 2020
19

20

21                                              A
                                                RICARDO S. MARTINEZ
22                                              CHIEF UNITED STATES DISTRICT JUDGE

23

24

25

26
      ORDER GRANTING STIP MOTION TO
      EXTEND DEADLINE - JSR - 1                                          LITTLER MENDELSON, P.C.
                                                                               One Union Square
      CASE NO. 2:19-cv-01918-RSM                                        600 University Street, Suite 3200
                                                                            Seattle, WA 98101.3122
                                                                                  206.623.3300
 1   Presented by:

 2
     /s/ Kellie A. Tabor
 3   Kellie A. Tabor, WSBA #46260
     ktabor@littler.com
 4

 5   /s/ Anne Reuben__________________
     Anne Reuben, WSBA #53299
 6   areuben@littler.com

 7
     LITTLER MENDELSON, P.C.
 8   One Union Square
     600 University Street, Suite 3200
 9   Seattle, WA 98101.3122
     Phone:        206.623.3300
10   Fax:          206.447.6965

11   Attorneys for REMITLY, INC.

12

13   /s/ Nastassia Dzemyanovich_________
     Nastassia Dzemyanovich
14
     Pro Se
15   14206 NE 181st Pl
     L303
16   Woodinville, WA 98072
     nastassiadzemyanovich@gmail.com
17

18

19

20

21

22

23

24

25

26
     ORDER GRANTING STIP MOTION TO
     EXTEND DEADLINE - JSR - 2              LITTLER MENDELSON, P.C.
                                                  One Union Square
     CASE NO. 2:19-cv-01918-RSM            600 University Street, Suite 3200
                                               Seattle, WA 98101.3122
                                                     206.623.3300
